Case 2:19-cv-08024-ODW-JC Document 22-1 Filed 11/26/19 Page 1 of 20 Page ID #:171




             EXHIBIT 1


                                                         Exhibit 1 to Klee Declaration
                                                                               Page 4
      Case 2:19-cv-08024-ODW-JC Document 22-1 Filed 11/26/19 Page 2 of 20 Page ID #:172




From:                               Christopher Hook <chris@cghlaw.com>
Sent:                               Thursday, November 21, 2019 8:17 PM
To:                                 Marc Feldman; Peter Klee; Jack Burns; Judy Johns
Subject:                            Re: Baker v. Allstate: New Demand



Haha. Fuck you crooks. Eat a bowl of dicks.

Get Outlook for iOS

From: Marc Feldman <MFeldman@sheppardmullin.com>
Sent: Thursday, November 21, 2019 7:48:52 PM
To: Christopher Hook <chris@cghlaw.com>; Peter Klee <PK1ee@sheppardmullin.com>; Jack Burns
<JBurns@sheppardmullin.com>; Judy Johns <JJohns@sheppardmullin.com>
Subject: RE: Baker v. Allstate: New Demand

Given that the amount in dispute is about $200,000, a reasonable range in which to discuss
settlement would be between $0 and $200,000.

Marc J. Feldman
+1 619-338-65261 direct
MFeldman@sheppardmullin.com I Bio


SheppardMullin
501 West Broadway, 19th Floor
San Diego, CA 92101-3598
+1 619-338-6500 I main
www.sheppardmullin.com I Linkedln I Twitter


From: Christopher Hook <chris@cghlaw.com>
Sent: Thursday, November 21, 2019 6:35 PM
To: Marc Feldman <MFeldman@sheppardmullin.com>; Peter Klee <PKlee@sheppardmullin.com>; Jack Burns
<JBurns@sheppardmullin.com>; Judy Johns <JJohns@sheppardmullin.com>
Subject: Re: Baker v. Allstate: New Demand

Counsel, what would be an appropriate settlement figure in your estimate?

Get Outlook for iOS

From: Marc Feldman <MFeldman@sheppardmullin.com>
Sent: Thursday, November 21, 2019 6:28:23 PM
To: Christopher Hook <chris@cghlaw.com>; Peter Klee <PKlee@sheppardmullin.com>; Jack Burns
<JBurns@sheppardmullin.com>; Judy Johns <JJohns@sheppardmullin.com>
Subject: RE: Baker v. Allstate: New Demand

Chris,

As I have previously stated, your ever-increasing 9-figure demands (the latest being $125
million) in a case involving a $200,000 dispute are counterproductive. Therefore, in-person
                                                            1
                                                                                       Exhibit 1 to Klee Declaration
                                                                                                             Page 5
     Case 2:19-cv-08024-ODW-JC Document 22-1 Filed 11/26/19 Page 3 of 20 Page ID #:173

settlement discussions would not be productive either, and you don't need to come to San
Diego. The tone and content of your attached letter do not merit a further response.


Marc J. Feldman
+1 619-338-6526 I direct
MFeldman@sheppardmullin.com I Bio


SheppardMullin
501 West Broadway, 19th Floor
San Diego, CA 92101-3598
+1 619-338-6500 I main
www.sheppardmullin.com     I Linkedln I Twitter

From: Christopher Hook <chris@cghlaw.com>
Sent: Thursday, November 21, 2019 4:41 PM
To: Marc Feldman <MFeldman@sheppardmullin.com>; Peter Klee <PKlee@sheppardmullin.com>; Jack Burns
<JBurns@sheppardmullin.com>; Judy Johns <JJohns@sheppardmullin.com>
Subject: Baker v. Allstate: New Demand

Attention criminal enterprise enablers: Please see attached.




                La\>v Offices of Christopher G. Hook
                4264 Overland A venue
                Culver City, California 90230
                Tel. (310) 839-5179
                Fax {3] 0) 684-2032


This e-mail is confidential and conveys information intended only for the named recipient(s).

Attention: This message is sent by a law firm and may contain information that is privileged or confidential. If you
received this transmission in error, please notify the sender by reply e-mail and delete the message and any
attachments.




                                                             2
                                                                                       Exhibit 1 to Klee Declaration
                                                                                                             Page 6
     Case 2:19-cv-08024-ODW-JC Document 22-1 Filed 11/26/19 Page 4 of 20 Page ID #:174




From:                               Christopher Hook <chris@cghlaw.com>
Sent:                               Friday, November 22, 2019 6:49 AM
To:                                 Marc Feldman



I understand the position you are in. I'm going to let the long dick of the law fuck Allstate for all of us.

Get Outlook for iOS




                                                               1
                                                                                          Exhibit 1 to Klee Declaration
                                                                                                                Page 7
      Case 2:19-cv-08024-ODW-JC Document 22-1 Filed 11/26/19 Page 5 of 20 Page ID #:175




From:                            Christopher Hook <chris@cghlaw.com>
Sent:                            Saturday, November 23, 2019 10:47 AM
To:                              Peter Klee
Cc:                              Marc Feldman
Subject:                         Baker



Hey Klee you Cumstain the demand is now 302 million. Pay up fuckface.

Get Outlook for iOS




                                                         1
                                                                        Exhibit 1 to Klee Declaration
                                                                                              Page 8
      Case 2:19-cv-08024-ODW-JC Document 22-1 Filed 11/26/19 Page 6 of 20 Page ID #:176




From:                             Christopher Hook <chris@cghlaw.com>
Sent:                             Saturday, November 23, 2019 5:30 PM
To:                               Peter Klee
Cc:                               Marc Feldman
Subject:                          Baker v allstate


Peter when you are done felating your copy boy tell Allstate the demand is now 305 million.

Get Outlook for iOS




                                                          1
                                                                                   Exhibit 1 to Klee Declaration
                                                                                                         Page 9
     Case 2:19-cv-08024-ODW-JC Document 22-1 Filed 11/26/19 Page 7 of 20 Page ID #:177




From:                            Christopher Hook <chris@cghlaw.com>
Sent:                            Sunday, November 24, 2019 4:27 AM
To:                              Peter Klee
Cc:                              Marc Feldman
Subject:                         Baker v allstate



Maligagio seeley and barbee may not be too smart but at least they have some fucking dignity and honor unlike you two
limp dick mother fuckers.

Get Outlook for iOS




                                                         1
                                                                                  Exhibit 1 to Klee Declaration
                                                                                                      Page 10
      Case 2:19-cv-08024-ODW-JC Document 22-1 Filed 11/26/19 Page 8 of 20 Page ID #:178




 From:                                  Christopher Hook <chris@cghlaw.com>
Sent:                                   Wednesday, November 20, 2019 7:01 PM
To:                                     Marc Feldman
Cc:                                     Jack Burns
Subject:                                Re: Baker



Fuck off all I need is that transcript AND video to get an MSJ. What is Wright going to do when he finds out Allstate is
using people who are borderline retarded to adjust complex claims. That's what I'm going to do. Demand increases
tomorrow.

Get Outlook for iOS

From: Marc Feldman <MFeldman@sheppardmullin.com>
Sent: Wednesday, November 20, 2019 6:06:37 PM
To: Christopher Hook <chris@cghlaw.com>
Cc: Jack Burns <JBurns@sheppardmullin.com>
Subject: RE: Baker

Chris,

Your escalating settlement demands and threats {now at $100+ million for a $220,000 dispute)
are counter-productive toward resolving this case.

As for your reference to "injunctive relief ... for policy limits," policy limits apply when the
damages to a property equal or exceed those limits. Here, the limits are over $1 million, and
plaintiffs' own contractors have estimated the damage at less than $400,000.

In contrast to your emails, you appear to have left a more reasonable sounding voicemail
suggesting that your clients were genuinely interested in settlement. If you have a proposal
that realistically reflects the amount in dispute, please let me know.


Marc J. Feldman
+1 619-338-6526 J direct
MFeldman@sheppardmullin.com I Bio


SheppardMullin
501 West Broadway, 19th Floor
San Diego, CA 92101-3598
+1 619-338-6500 I main
www.sheppardmullin.com     I Linkedln I Twitter

From: Christopher Hook <chris@cghlaw.com>
Sent: Wednesday, November 20, 2019 1:01 PM
To: Marc Feldman <MFeldman@sheppardmullin.com>
Subject:
                                                              1
                                                                                       Exhibit 1 to Klee Declaration
                                                                                                           Page 11
     Case 2:19-cv-08024-ODW-JC Document 22-1 Filed 11/26/19 Page 9 of 20 Page ID #:179



Marc if I don't here from you I will start seeking injunctive relief in court for the policy limits. I think judge Wright will
agree. I mean today.

Get Outlook for iOS
Attention: This message is sent by a law firm and may contain information that is privileged or confidential. If you
received this transmission in error, please notify the sender by reply e-mail and delete the message and any
attachments.




                                                               2
                                                                                           Exhibit 1 to Klee Declaration
                                                                                                               Page 12
      Case 2:19-cv-08024-ODW-JC Document 22-1 Filed 11/26/19 Page 10 of 20 Page ID #:180




From:                       Christopher Hook <chris@cghlaw.com>
Sent:                       Friday, November 22, 2019 5:43 PM
To:                         Peter Klee
Subject:                    Baker v Allstate




Anytime now faggot.

Get Outlook for iOS




                                                  1
                                                                  Exhibit 1 to Klee Declaration
                                                                                      Page 13
   Case 2:19-cv-08024-ODW-JC Document 22-1 Filed 11/26/19 Page 11 of 20 Page ID #:181




From:                            Christopher Hook <chris@cghlaw.com>
Sent:                            Saturday, November 23, 2019 9:51 AM
To:                              Peter Klee; Marc Feldman
Subject:                         Baker v Allstate.

Categories:                      Filed to ND
Filing Indicator:                -1



301.5 million

I want my clients' money gay boys.

Get Outlook for iOS




                                                       1
                                                                       Exhibit 1 to Klee Declaration
                                                                                           Page 14
   Case 2:19-cv-08024-ODW-JC Document 22-1 Filed 11/26/19 Page 12 of 20 Page ID #:182




From:                    Christopher Hook <chris@cghlaw.com>
Sent:                    Sunday, November 24, 2019 4:21 AM
To:                      Peter Klee; Marc Feldman
Subject:                 Baker v Allstate



306 million gay boys.

Get Outlook for iOS




                                               1
                                                               Exhibit 1 to Klee Declaration
                                                                                   Page 15
      Case 2:19-cv-08024-ODW-JC Document 22-1 Filed 11/26/19 Page 13 of 20 Page ID #:183




From:                              Christopher Hook <chris@cghlaw.com>
Sent:                              Sunday, November 24, 2019 4:26 PM
To:                                pklee@sheppardmullin.com
Cc:                                Jack Burns; Judy Johns
Subject:                           Baker v Allstate



Hey shit for brains Allstate owes my clients a lot of money. It's due yesterday. Pay up fucktard or you will be lucky to
work as a notary public in El Cajon.

Get Outlook for i0S




                                                             1
                                                                                      Exhibit 1 to Klee Declaration
                                                                                                          Page 16
      Case 2:19-cv-08024-ODW-JC Document 22-1 Filed 11/26/19 Page 14 of 20 Page ID #:184




From:                              Christopher Hook <chris@cghlaw.com>
Sent:                              Sunday, November 24, 2019 4:47 AM
To:                                Peter Klee
Cc:                                Marc Feldman; Jack Burns; Judy Johns
Subject:                           Baker v Allstate

Categories:                        Filed to ND



Hey fuck face today only the claim is on sale for 303 million.

If you are too old, impotent and stupid to even discuss settlement, maybe it is time to hand off the file to Paul seeley.

Get Outlook for iOS




                                                             1
                                                                                      Exhibit 1 to Klee Declaration
                                                                                                          Page 17
   Case 2:19-cv-08024-ODW-JC Document 22-1 Filed 11/26/19 Page 15 of 20 Page ID #:185




From:                             Christopher Hook <chris@cghlaw.com>
Sent:                             Saturday, November 23, 2019 6:10 AM
To:                               Peter Klee
Cc:                               Marc Feldman
Subject:                          Baker

Categories:                       Filed to ND
Filing Indicator:                 -1


Tell Allstate I am going to water board each one of their trolls that show up for depo without any mercy whatsoever.

Get Outlook for iOS




                                                           1
                                                                                   Exhibit 1 to Klee Declaration
                                                                                                       Page 18
   Case 2:19-cv-08024-ODW-JC Document 22-1 Filed 11/26/19 Page 16 of 20 Page ID #:186




From:                            Christopher Hook <chris@cghlaw.com>
Sent:                            Saturday, November 23, 2019 10:49 AM
To:                              Peter Klee
Cc:                              Marc Feldman
Subject:                         Re: Baker

Categories:                      Filed to ND
Filing Indicator:                -1


Don't make me come down there and beat out of you you fucking thief.

Get Outlook for iOS

From: Christopher Hook
Sent: Saturday, November 23, 2019 10:47:07 AM
To: pklee@sheppardmullin.com
Cc: Marc Feldman
Subject: Baker
Hey Klee you Cumstain the demand is now 302 million. Pay up fuckface.

Get Outlook for iOS




                                                         1
                                                                        Exhibit 1 to Klee Declaration
                                                                                            Page 19
      Case 2:19-cv-08024-ODW-JC Document 22-1 Filed 11/26/19 Page 17 of 20 Page ID #:187




From:                             Christopher Hook <chris@cghlaw.com>
Sent:                             Saturday, November 23, 2019 11 :47 AM
To:                               Peter Klee
Cc:                               Marc Feldman
Subject:                          Baker



You are going to get fucking tattooed across the face Klee

Get Outlook for iOS




                                                             1
                                                                          Exhibit 1 to Klee Declaration
                                                                                              Page 20
      Case 2:19-cv-08024-ODW-JC Document 22-1 Filed 11/26/19 Page 18 of 20 Page ID #:188




From:                              Christopher Hook <chris@cghlaw.com>
Sent:                              Saturday, November 23, 2019 12:03 PM
To:                                Peter Klee
Cc:                                Marc Feldman
Subject:                           Baker v allstate



When I get my MSJ on file all bets are off.

I'm going to go bat shit crazy on you mother fucking cock suckers.

Get Outlook for iOS




                                                           1
                                                                          Exhibit 1 to Klee Declaration
                                                                                              Page 21
      Case 2:19-cv-08024-ODW-JC Document 22-1 Filed 11/26/19 Page 19 of 20 Page ID #:189




From:                              Christopher Hook <chris@cghlaw.com>
Sent:                              Saturday, November 23, 2019 8:20 PM
To:                                Peter Klee
Cc:                                Marc Feldman
Subject:                           Baker v. Allstate



Wow Berkley must be ashamed to have you as an alumni. Big defender of corporate greed and fucking over the
California consumer. Your family must be real proud of you Peter. This case really puts a bow on it; writing a book about
insurance law then disregarding it to fuck over two senior citizens. Very impressive.

This case will be the end of you and your career. We are working on a documentary about this case, and your role as the
leading architect of Allstate's program to double down on bad faith by trying to use fancy egg head lawyers (without
testicles) to try and fuck over the consumer. Showtime is interested. Nope. Not anymore. This will be my new calling in
life, taking apart Allstate and your fucking piece of shit firm, which I wipe my ass with all the time up here in LA. I am
going to DOE you in on Monday Pete, just like your ritter book says, for consipiracy to commit bad faith. Hopefully the
FBI shuts your little bullshit firm down once and for all.

What is the most pathetic thing is that you can't even pick up the phone and say "sorry counsel, we don't have any
authority." You think you are better than me, that you are too good to even pick up the phone and exchange thoughts
with me. Well karma is a bitch mother fucker. You are going to learn that in spades. I know where you live pete.




                                                            1
                                                                                     Exhibit 1 to Klee Declaration
                                                                                                         Page 22
   Case 2:19-cv-08024-ODW-JC Document 22-1 Filed 11/26/19 Page 20 of 20 Page ID #:190




From:                                   Christopher Hook <chris@cghlaw.com>
Sent:                                   Sunday, November 24, 2019 11 :25 AM
To:                                     Peter Klee
Cc:                                     Marc Feldman
Subject:                                547319633



House in     - ...   --- --·   . . No mortgage. Tell   lllllllSit is going to be sold to pay my clients and you guys can rent a place
in lemon grove.

You know how it goes suing insurance companies I see.

Get Outlook for iOS




                                                                     1
                                                                                              Exhibit 1 to Klee Declaration
                                                                                                                  Page 23
